



Exhibit 10.40


[NS Non-Employee Director Form]


CHANGE OF CONTROL WAIVER AGREEMENT


This Agreement (“Agreement”) is hereby entered into effective as of February 7,
2018 by and between ____________ (the “Director”), NuStar Energy L.P., a
Delaware limited partnership (the “Partnership”), NuStar Services Company LLC
and NuStar GP, LLC (“NuStar GP”) (collectively, the Partnership, NuStar GP and
their respective affiliates referred to herein as “NuStar”).


RECITALS


WHEREAS, pursuant to the NuStar GP, LLC Fifth Amended and Restated 2000
Long-Term Incentive Plan (the “Partnership LTIP”), the Director was granted
certain awards of phantom units representing common units of the Partnership
(the “Partnership Phantom Units”)which are subject to certain vesting conditions
and represented by the awards described in Exhibit A hereto (collectively, the
“Awards”);


WHEREAS, under the terms of the Partnership LTIP and the Awards, in the event of
a “Change of Control” (as defined in the Partnership LTIP), all outstanding
Partnership Phantom Units granted under the Partnership LTIP generally become
fully vested on the date thereof;


WHEREAS, contemporaneously herewith, the Partnership, Riverwalk Logistics, L.P.,
a Delaware limited partnership and the general partner of the Partnership
(“Riverwalk”), NuStar GP, Marshall Merger Sub LLC, a Delaware limited liability
company and wholly owned subsidiary of the Partnership (“Merger Sub”), NuStar GP
Holdings, LLC, a Delaware limited liability company (“NSH”) and Riverwalk
Holdings, LLC, a Delaware limited liability and a wholly owned subsidiary of
NSH, are entering into an Agreement and Plan of Merger (the “Merger Agreement”)
pursuant to which Merger Sub will merge with and into NSH, with NSH being the
surviving entity, such that following the transactions contemplated by the
Merger Agreement, the Partnership will be the sole member of such surviving
entity and such surviving entity will be the sole member of NuStar GP;


WHEREAS, in connection with the transactions contemplated by the Merger
Agreement (the “Merger”), the Partnership LTIP has been amended (the
“Amendment”) in accordance with the terms thereof, to provide that the Merger is
not a “Change of Control” (as defined in the Partnership LTIP);


WHEREAS, in connection with the Merger, a “Change of Control” (as defined in the
Partnership LTIP prior to the Amendment) could or could be deemed to occur and
the Director may be (or, in the case of the Partnership LTIP, would have been if
the Amendment had not been adopted) entitled to the payments and benefits
provided under the Partnership LTIP and the Awards upon and in connection with
the consummation of the Merger, including but not limited to the immediate
vesting of all of the outstanding Partnership Phantom Units held by the Director
as of the date of such Merger (collectively, the “Change of Control Benefits”);
and





--------------------------------------------------------------------------------









WHEREAS, the parties did not intend for any Change of Control Benefits to be
payable upon or in connection with a business combination like the Merger.


WAIVER AND CONSENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Notwithstanding the terms of the Partnership LTIP or the Awards, the
parties agree that the Merger shall not constitute or be deemed to constitute a
“Change of Control” (as defined in the Partnership LTIP) and the Amendment was
validly adopted.


2.    The Director agrees and acknowledges that the Director shall not receive
any of the Change of Control Benefits that may otherwise have been payable to
the Director upon or in connection with the consummation of the Merger. The
Director irrevocably waives any and all Change of Control Benefits that may
otherwise have been payable to the Director upon the consummation of the Merger
and the Director’s right to receive any Change of Control Benefits in the future
with respect to or arising out of the Merger.


3.    Except as expressly provided herein, all other terms and conditions of the
Partnership LTIP and the Awards shall remain in full force and effect; provided,
however, that the Partnership LTIP and/or the Awards may be amended pursuant to
their terms to reflect the terms of this Agreement and/or the occurrence of the
Merger. For the avoidance of doubt, nothing in this Agreement shall affect the
Director’s right to any payments or benefits provided under the terms of the
Partnership LTIP or the Awards with respect to any transaction occurring after
the Merger that constitutes or could be deemed to constitute a “Change of
Control” as defined in the Partnership LTIP.


4.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to such state’s principles of
conflicts of law. The Director hereby (i) irrevocably consents to the exclusive
jurisdiction of any court located in the State of Delaware in connection with
any matter based upon or arising out of this Agreement or the matters
contemplated herein, (ii) agrees that process may be served upon the Director in
any manner authorized by the laws of the Delaware, and (iii) irrevocably waives,
and covenants not to assert or plead, any objection which the Director might
otherwise have to such jurisdiction and such process.


5.    Director acknowledges and agrees that this Agreement will be binding upon
and inure to the benefit of (i) the heirs, executors and legal representatives
of the undersigned Director upon the undersigned Director’s death and (ii) any
successor of NuStar and its subsidiaries or affiliates. Any such successor will
be deemed substituted for NuStar under the terms of this Agreement for purposes
of enforcing the rights hereunder of NuStar.





--------------------------------------------------------------------------------









6.    In the event the Merger Agreement is terminated in accordance with its
terms, this Agreement shall terminate concurrently therewith. In the event the
Merger does not occur or fails to become effective, this Agreement shall be
without force or effect.


7.    The Director certifies, acknowledges and agrees that the Director has read
and completely understands this Agreement and that the Director is signing
freely and voluntarily, without duress, coercion or undue influence.


8.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.






[Signature Page Follows; Remainder of Page Intentionally Left Blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.




                    


___________________________                    
Director
                                


NuStar Energy L.P.
By: Riverwalk Logistics, L.P., its general partner
By: NuStar GP, LLC, its general partner
By:                     
Name:
Title:




NuStar GP, LLC
By:                             
Name:
Title:




NuStar Services Company LLC
By:                             
Name:
Title:













--------------------------------------------------------------------------------





Exhibit A




[List of outstanding Awards granted to the Director]





